Case 20-20875-CMB        Doc 37    Filed 03/01/21 Entered 03/01/21 11:38:12          Desc Main
                                  Document      Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA (Pittsburgh)

 IN RE:                                      )
                                             ) Case No. 20-20875-CMB
 NASH BUILDING COMPANY,                      )
                                             )    Chapter 7
                Debtor                       )
                                             )
 ROBERT H. WYCHE,

                   Movant,

                  v.

 NASH BUILDING COMPANY;
 MONROE NASH; TERRA
 INVESTMENTS, LLC; AND ROBERT
 SHEARER, CHAPTER 7 TRUSTEE,

                   Respondents.

  JOINDER OF KNICKERBOCKER RUSSELL CO., INC. IN MOTION TO COMPEL
                    FILED BY ROBERT H. WYCHE

       AND NOW comes Knickerbocker Russell Co., Inc. (“Knickerbocker”), by and through its

undersigned counsel, Pettit & Mihok, PLLC, and files this joinder to the Motion to Compel filed

by Robert H. Wyche (“Motion to Compel”), stating as follows:

       1.      Nash Building Company (“Debtor”) filed a voluntary petition for relief under

Chapter 7 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., on March 6, 2020.

       2.      No proof of claim deadline was established.

       3.      Knickerbocker was not notified of the bankruptcy filing through the Debtor or his

counsel.

       4.      Knickerbocker believes and, therefore, avers that the Debtor comingled funds with

other entities owned by Monroe Nash and/or operated as the alter ego of other entities owned by

Monroe Nash.
Case 20-20875-CMB        Doc 37     Filed 03/01/21 Entered 03/01/21 11:38:12        Desc Main
                                   Document      Page 2 of 2


       WHEREFORE, Knickerbocker requests this Court enter an Order, substantially in the form

submitted and attached to Robert H. Wyche’s Motion to Compel, ordering the Debtor to provide

full and complete responses to the discovery requests submitted by Robert H. Wyche and further

relief as this Court deems just and proper.



                                              Respectfully submitted,



                                              By: /s/ Jennifer Tis Mihok
                                                  Jennifer Tis Mihok, Esquire
                                                  PA I.D. No. 203751
                                                  Pettit & Mihok, PLLC
                                                  3700 Butler Street
                                                  Suite 306
                                                  Pittsburgh, PA 15201
                                                  Telephone (412) 860-0907
                                                  jtm@pettitmihok.com
                                                 Attorneys for Knickerbocker Russell Co., Inc.
